DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 06, 2020 has been entered.
 


Response to Amendment


Acknowledgement is made of the amendment filed October 06, 2020.  Claims 1-15 remain pending in the application.  
Claim 1 is currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
	Claim rejections under 35 USC § 103



Applicant’s arguments, see REMARKS, filed October 06, 2020, with respect to claims 1-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Heusala (US 2001/0021185 A1) in view of Cook 
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  

(1) Applicant’s arguments: “Amended claim 1 now recites, inter alia, "a splitter device connected to the aggregation device via one of the lines connected thereto and being located within the user premises, a first connection between the splitter device and a first customer premises equipment modem that is not a voice-band modem, the first customer premises equipment modem being connected to the first user device, and a second connection between the splitter device and a second customer premises equipment modem that is not a voice-band modem, the second customer premises equipment modem being connected to the second user device." This is neither disclosed nor suggested by the cited references, regardless whether the references are considered individually or combined as suggested in the Office Action,” (see REMARKS, page 7, line 14-page 8, line 2).

Examiner’s response:
The combination of Heusala and Cook discloses "that is not a voice-band modem" as defined in amended claim 1.
Thus, the DSL block can function as an ADSL modem (ATU-R), HDSL modem (HTU-R or H2TU-R), VDSL modem (VTU-R) or a voice-frequency modem, for instance.”
	Therefore, Heusala discloses “that is not a voice-band modem” as recited in claim 1.

                                                                                                                                                                                                        


	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heusala (US 2001/0021185 A1) in view of Cook et al. (US 2009/0322556 A1).

Regarding claim 1: 
see Heusala, FIG. 10, blocks 12, 13, 14, 15, 17a, 17b and 19) for transmitting data to a first user device and a second user device within a user premises (see Heusala, FIG. 12, blocks 196 and 50), the system comprising: 
a distribution point having an aggregation device comprising a plurality of access network modems and having a plurality of lines connected thereto (see Heusala, FIG. 10, “DSLAM2”, “XTU-C”, 121, 122, 30, 14); 
a splitter device connected to the aggregation point via one of the lines connected thereto and being located within the user premises (see Heusala, FIG. 10, block 15), a first connection between the splitter device and a first customer premises equipment modem that is not a voice-band modem, the first customer premises equipment modem being connected to the first user device (see Heusala, FIG. 12, blocks 196 and 50), and a second connection between the splitter device and a second customer premises equipment modem that is not a voice-band modem, the second customer premises equipment modem being connected to the second user device (see Heusala, FIG. 10, blocks 15, 17b, 18a, 19 and FIG. 12, block 50), 
wherein, the splitter device and the first customer premises equipment modem using a Digital Subscriber Line protocol (see Heusala, FIG. 10, blocks 121 and FIG. 12, “XTU-R”, paragraph [0110]: “VDSL modem”) and is operable to transmit data for the second user device via the first one of the plurality of modems in the aggregation device, the splitter device and the second customer premises equipment modem using a Digital Subscriber Line protocol (see Heusala, FIG. 10, blocks 121 and FIG. 12: “DSL”, paragraph [0125]: “DSL telephone block”, paragraph [0107]: “The voice channel is transmitted part of the way in the XDSL signal”).


However, Cook discloses the aggregation device is operable to transmit data for the first user device via a first one of the plurality of modems in the aggregation device (see Cook, FIG. 2: 115, 125, 130, 160 – inter connection with a HPNA network using a media converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that wherein the aggregation device is operable to transmit data for the first user device via a first one of the plurality of modems in the aggregation device, thus allowing a more convenient system (see Cook, paragraph [0005]).

Regarding claim 2: 
The combination of Heusala and Cook discloses a system according to claim 1, further comprising a media converter device operable to be connected between the splitter device and the first connection between the splitter device and the first customer premises equipment modem, the media converter device comprising a band-pass filter for blocking unwanted interference from the first connection from coupling into the splitter device, and an amplifier for amplifying signals prior to transmitting them onto the first connection, the amplifier being operable to amplify the signals to a value appropriate for a nature of the first connection (see Cook, FIG. 2 115, 125, 130, 160 – inter connection with a HPNA network using a media converter).

Regarding claim 3: 
The combination of Heusala and Cook discloses a system according to claim 2, wherein the media converter device is a powerline media converter appropriate for conditioning signals so as to be see Cook, FIG. 2 115, 125, 130, 160 – inter connection with a HPNA network using a media converter).

Regarding claim 4: 
The combination of Heusala and Cook discloses a system according to claim 1, wherein the first customer premises equipment modem is located in a different device than the second customer premises equipment modem (see Cook, FIG. 2 115, 125, 130, 160 – to integrate a modem in a PC or to have it separately are well known design options).


Regarding claim 5: 
The combination of Heusala and Cook discloses a system according to claim 1, wherein the first customer premises equipment modem is located in the first user device (see Cook, FIG. 2 115, 125, 130, 160 – to integrate a modem in a PC or to have it separately are well known design options).

Regarding claim 6: 
The combination of Heusala and Cook discloses a system according to claim 1, wherein the second customer premises equipment modem is located in the second user device (see Cook, FIG. 2 115, 125, 130, 160 – to integrate a modem in a PC or to have it separately are well known design options).


Regarding claim 8: 
see Cook, FIG. 2, “AC power lines”, “phone lines”).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heusala and Cook as applied to claims 1 and 2 above, and further in view of Wang et al. (US 2016/0105215 A1).

Regarding claim 7: 
The combination of Heusala and Cook discloses a system according to claim 1, however Huesala and Cook do not specifically disclsose wherein the Digital Subscriber Line protocol is a Time Division Duplex protocol.
However, Wang discloses wherein the Digital Subscriber Line protocol is a Time Division Duplex protocol (see Wang, FIG. 1, 102, 104 – simultaneous use of Gfast and Ghn).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that wherein the Digital Subscriber Line protocol is a Time Division Duplex protocol, thus allowing a more convenient system (see Wang, paragraph [0005]).


Regarding claim 11: 
The combination of Heusala , Cook, and Wang discloses a system according to claim 2, wherein the band-pass filter is operable to pass signals in at least one of the frequency ranges specified for G.fast operation in G.9700 and G.9701 (see Wang, FIG. 1, 102, 104 – simultaneous use of Gfast and Ghn).

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heusala and Cook as applied to claim 2 above, and further in view of Hurwitz et al. (US 2008/0130640 A1).

Regarding claim 9: 
The combination of Heusala and Cook discloses a system according to claim 2, however does not specifically disclose wherein the band-pass filter is adapted to remove 50 and 60 Hz signals and principal harmonics thereof .
However, Hurwitz discloses wherein the band-pass filter is adapted to remove 50 and 60 Hz signals and principal harmonics thereof (see Hurwitz, FIG. 4: 404, 406, 408, 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that wherein the band-pass filter is adapted to remove 50 and 60 Hz signals and principal harmonics thereof, thus allowing higher reliability (see Hurwitz, paragraph [0007]).


Regarding claim 10: 
The combination of Heusala, Cook, and Hurwitz discloses a system according to claim 2, wherein the media converter device includes an isolation transformer for protecting against DC power leakage from a mains power supply (see Hurwitz, FIG. 4: 404, 406, 408, 410).

Regarding claim 14: 
The combination of Heusala, Cook, and Hurwitz discloses a system according to claim 2, wherein the media converter device is formed as part of the splitter device (see Hurwitz, FIG. 5, 200-the powerline communication device is connected to the phone lines 202 and includes a media converter, DSL to PLC, DSL to Ethernet and see FIG. 11, 206, 404, 502, 406, 504, 1102, 204, 408, 410, 412).

Regarding claim 15: 
The combination of Heusala, Cook, and Hurwitz discloses a system according to claim 2, wherein the media converter device provides a connection to a co-axial cable connected to a user premises television aerial (see Hurwitz, FIG. 5, 200-the powerline communication device is connected to the phone lines 202 and includes a media converter, DSL to PLC, DSL to Ethernet and see FIG. 11, 206, 404, 502, 406, 504, 1102, 204, 408, 410, 412).


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 . If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199  or 571-272-1000.














GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/ 
Examiner, Art Unit 2631

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631